Exhibit 10.4

 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement ("Agreement") is effective as of October 19, 2010
(the “Effective Date”), by and among ATB Company, a Colorado corporation, with
address at 5376 Donora Ave., Las Vegas, NV 89141 (the "Seller") and
Enviro-Energies Holdings, Inc., a Delaware corporation (the "Purchaser").


AGREEMENT


It is agreed as follows:


1.           PURCHASE AND SALE OF SHARES.


Sale and Purchase of Securities. In reliance upon the representations and
warranties of the Seller and the Purchaser contained herein and subject to the
terms and conditions set forth herein, at Closing, the Seller shall sell to the
Purchaser and the Purchaser shall purchase from the Seller: 2,600,000 restricted
shares of common stock of Community Alliance, Inc. a Nevada corporation (the
"Company") for a purchase price of US $357,000 (the "Purchase Price"). The
common stock of the Company is referred to herein as the "Shares." Seller and
Purchaser (or affiliates thereof) have previously entered into the Escrow
Agreement (attached as Exhibit A to this Agreement, the “Escrow Agreement”) for
the transaction contemplated by this Agreement and the delivery of the Shares
and the Purchase Price shall be conditioned upon a mutual release and close of
the escrow by the Seller and Purchaser, provided that the terms and conditions
of such Escrow Agreement shall be revised and amended in connection with the
parties’ entry into this Agreement to reflect the terms and conditions of this
Agreement as set forth herein.  The Shares were previously purchased by Seller
from Phillip A. Ray and Ruth Daily (“Prior Owners”), the officers and Directors
of the Company pursuant to that certain Stock Purchase Agreement effective May
20, 2010, by and between Seller and the Prior Owners (which agreement mistakenly
references Trevor Porrata and not Seller as the purchaser on the first page
thereof).


2.           THE CLOSING.


2.1           Date and Time. Subject to all of the terms and conditions set
forth in this Agreement being satisfied, the closing of the sale of Shares
contemplated by this Agreement (the "Closing") shall take place at the offices
of the Seller's counsel or at such other place as the Seller and the Purchaser
shall agree in writing, concurrently with the execution of this Agreement.


2.2           Deliveries by Purchaser. The Purchaser shall deliver a check or
wire transfer pursuant to the instructions to be provided by Seller, in the
amount of the Purchase Price as follows:


2.2.1           US $357,000 cash as of the Closing.
 
 

--------------------------------------------------------------------------------

 
 
2.3           Deliveries by Seller. At the Closing, the Seller will deliver the
following to the Purchaser:


2.3.1           The certificates representing the Shares purchased by the
Purchaser against payment of the Purchase Price. Each such Share shall be in
definitive form duly endorsed or delivered with blank stock powers appropriately
executed and medallion guaranteed, in form suitable for the transfer to the name
of the Purchaser.
 
3.           REPRESENTATIONS AND WARRANTIES OF SELLER.


As a material inducement to the Purchaser to enter into this Agreement and to
acquire the Shares, the Seller represents and warrants that the following
statements are true and correct in all material respects, except as expressly
qualified or modified herein.


3.1           Validity of Transactions. This Agreement, and each document
executed and delivered by the Seller in connection with the transactions
contemplated by this Agreement, have been duly authorized, executed and
delivered by the Seller and is each the valid and legally binding obligation of
the Seller, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency reorganization and moratorium laws and other
laws affecting enforcement of creditor's rights generally and by general
principles of equity.


3.2           Valid Issuance of Shares. The Shares that are being sold to the
Purchaser hereunder are duly and validly issued, fully paid and nonassessable
and free of restrictions on transfer, other than restrictions on transfer under
this Agreement and under applicable federal and state securities laws, and will
be free of all other liens and adverse claims.


3.3           No Violation. The execution, delivery and performance of this
Agreement will not violate any law or any order of any court or government
agency applicable to the Seller, as the case may be, or the Articles of
Incorporation or Bylaws of the Seller, and will not result in any breach of or
default under, or, except as expressly provided herein, result in the creation
of any encumbrance upon any of the assets of the Seller pursuant to the terms of
any agreement or instrument by which the Seller or any of its assets may be
bound. No approval of or filing with any governmental authority is required for
the Seller to enter into, execute or perform this Agreement.


3.4           Securities Law Compliance. Assuming the accuracy of the
representations and warranties of the Purchaser set forth in Section 4 of this
Agreement, the offer, sale and delivery of the Shares will constitute an
exempted transaction under the Securities Act of 1933, as amended and now in
effect ("Securities Act" or the “Act”), and registration of the Shares under the
Securities Act is not required. The Seller shall make such filings as may be
necessary to comply with the Federal securities laws and the blue sky laws of
any state, which filings will be made in a timely manner.
 
 

--------------------------------------------------------------------------------

 
 
3.5           Qualifications, Legal and Investment. All authorizations,
approvals, or permits, if any, of any governmental authority or regulatory body
of the United States including "blue sky" filings in any state that are required
in connection with the lawful sale of the Shares pursuant to this Agreement have
been or will be, on a timely basis, duly obtained and are effective. No stop
order or other order enjoining the sale of the Shares have been issued and no
proceedings for such purpose are pending or to the knowledge of the Seller,
threatened by the SEC or any commissioner of corporations or similar officer of
any state having jurisdiction over this transaction. The sale of the Shares is
legally permitted by all laws and regulations to which the Purchaser and the
Seller are subject.


3.6           Litigation.  There are no claims pending or, to the knowledge of
the Seller, threatened against or affecting the Company or any of its assets,
liabilities and properties before or by any governmental authority or any other
person.  The Seller has no knowledge of the basis for any claim, which alone or
in the aggregate:  (a) could reasonably be expected to result in any liability
with respect to either of the Company; or (b) seeks to restrain or enjoin the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against the
Company or any of its assets and properties.


3.7           Filings.  All of the Company’s SEC filings are accurate in all
material respects and contain all necessary disclosures.  The Company is not
under and has no knowledge of any facts that would give rise to the SEC
sanctioning or otherwise imposing any restrictions on the Company’s ability to
file a registration statement or permit that registration statement from going
effective in the SEC’s ordinary course.


3.8           Title to Shares.  Seller is the sole record and beneficial owner
of the Shares set forth on the signature page hereof (“Seller’s Shares”) and has
good and marketable title to all of the Seller’s Shares, free and clear of any
liens, claims, charges, options, rights of tenants or other encumbrances and
shall not, until the transactions contemplated by this Agreement are closed, or
this Agreement is terminated, sell, hypothecate, encumber, transfer or otherwise
dispose of the Seller’s Shares.   Seller has sole managerial and dispositive
authority with respect to such Seller’s Shares and has not granted any person a
proxy or option to buy the Seller’s Shares that has not expired or been validly
withdrawn.  The sale and delivery of the Seller’s Shares to Purchaser pursuant
to this Agreement will vest in Purchaser the legal and valid title to the
Seller’s Shares, free and clear of all liens, security interests, adverse claims
or other encumbrances of any character whatsoever
(“Encumbrances”).   Notwithstanding the above statements set forth in this
Section 3.8, the transfer of the Shares from the Prior Owners to the Seller has
not been affected to date, and as such, although Seller is the sole record and
beneficial owner of the Shares, the certificates evidencing such Shares still
reference the name of the Prior Owners and not the Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
3.9           Brokers, Finders and Financial Advisors.  No broker, finder or
financial advisor has acted for Seller in connection with this Agreement or the
transactions contemplated hereby, and no broker, finder or financial advisor is
entitled to any broker’s, finder’s or financial advisor’s fee or other
commission in respect thereof based in any way on any contract with Seller.


4.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.


The Purchaser hereby represents, warrants, and covenants with the Seller as
follows:


4.1           Legal Power. The Purchaser has the requisite power to enter into
this Agreement, to purchase the Shares hereunder and to carry out and perform
its obligations under the terms of this Agreement.


4.2           Due Execution. This Agreement has been duly executed and delivered
by Purchaser, and, upon due execution and delivery by the Seller, this Agreement
will be a valid and binding agreement of the Purchaser.


4.3           Receipt of Restricted Securities. The Purchaser has been advised
that the Shares have not been registered under the Securities Act or any other
applicable securities laws and that the Shares are being offered and sold
pursuant to Section 4(1) of the Securities Act, and that the Seller's reliance
upon Section 4(1) of the Securities Act is predicated in part on the Purchaser's
representations as contained herein.


4.3.1  The Purchaser recognizes that the Shares have not been registered under
the Act, nor under the securities laws of any state and, therefore, cannot be
resold unless the resale of the Shares is registered under the Act or unless an
exemption from registration is available.  The Purchaser may not sell the Shares
without registering them under the Act and any applicable state securities laws
unless exemptions from such registration requirements are available with respect
to any such sale. The Shares may not be resold in the absence of an effective
registration thereof under the Securities Act and applicable state securities
laws unless, in the opinion of the Seller's counsel, an applicable exemption
from registration is available.


4.3.2  The Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Act, in a manner
which would require registration under the Securities Act or any state
securities laws.  No one other than the Purchaser will have any beneficial
interest in said securities.


4.4           Purchaser Sophistication and Ability to Bear Risk of Loss. The
Purchaser acknowledges that it is able to protect its interests in connection
with the acquisition of the Shares and can bear the economic risk of investment
in such securities without producing a material adverse change in the
Purchaser's financial condition. The Purchaser otherwise has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares.
 
 

--------------------------------------------------------------------------------

 
 
4.5           Investment Experience.  The Purchaser understands that purchase of
the Shares involves substantial risk.  The Purchaser represents and warrants to
Seller and the Company that Purchaser:


4.5.1 Has experience as a purchaser in securities of companies in the
development stage and acknowledges that it can bear the economic risk of
Purchaser’s investment in the Shares;


4.5.2 Has such knowledge and experience in financial, tax and business matters
so as to enable Purchaser to evaluate the merits and risks of an investment in
the Shares, to protect Purchaser’s own interests in connection with the
investment and to make an informed investment decision with respect thereto;


4.5.3  Recognizes that an investment in the Company is a speculative venture and
that the total amount of funds tendered to purchase the Shares is placed at risk
and may be completely lost.  The purchase of Shares as an investment involves
special risks.  The Purchaser has read and reviewed the Company’s latest
periodic and current report filings on the Securities and Exchange Commission’s
EDGAR webpage at www.sec.gov (including the audited and unaudited financial
statements contained therein, the risk factors, results of operations and
business operations discussion contained therein) and has therefore received and
reviewed information regarding the Company similar to what would be found in a
Registration Statement filing under the Act; and


4.5.4   Understands and agrees that a legend is present on the Shares and will
be placed on any and all certificates evidencing the Shares in substantially the
following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACT.  THE SECURITIES HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 AND ANY APPLICABLE STATE SECURITIES ACT, OR (II) THE CORPORATION SHALL
HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL, SATISFACTORY TO COUNSEL FOR THE
CORPORATION, THAT REGISTRATION IS NOT REQUIRED UNDER ANY SUCH ACTS."


4.7         Brokers, Finders and Financial Advisors.  No broker, finder or
financial advisor has acted for Purchaser in connection with this Agreement or
the transactions contemplated hereby, and no broker, finder or financial advisor
is entitled to any broker’s, finder’s or financial advisor’s fee or other
commission in respect thereof based in any way on any contract with Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           FURTHER ASSURANCES; COOPERATION.


5.1          Each party hereto will, before, at, and after the Closing, execute
and deliver such instruments and take such other actions as the other party or
parties, as the case may be, may reasonably require in order to carry out the
intent of this Agreement. Without limiting the generality of the foregoing, at
any time after the Closing, at the request of the Seller or the Purchaser, and
without further consideration, the Seller (a) will execute and deliver such
instruments of sale, transfer, conveyance, assignment and confirmation and take
such action as the Seller or the Purchaser may reasonably deem necessary or
desirable in order to confirm the Purchaser's title to the Shares, and (b) will
execute such documents as and take such action as the Seller or the Purchaser
may reasonably deem necessary or desirable in order to prepare and file any
future SEC Reports that the Seller seeks to file with the Securities and
Exchange Commission under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.


6.           MISCELLANEOUS.


6.1          Governing Law and Venue. This Agreement shall be governed by and
construed under the laws of the State of California. Venue for any legal action
or dispute shall be the County of San Diego, State of California.


6.2           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.


6.3           Entire Agreement. This Agreement and the Exhibits hereto and
thereto, and the other documents delivered pursuant hereto and thereto,
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants, or
agreements except as specifically set forth herein or therein. Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided herein.  For the sake of clarity and in an
abundance of caution, this Agreement shall amend, replace and supersede any and
all other agreements, understandings or documents previously entered into
between the Seller and Purchaser or any affiliates or related parties of the
Seller and Purchaser relating to or contemplating the sale of the Shares (the
“Prior Agreements”), which Prior Agreements the parties hereto confirm were
never consummated or finalized and incorrectly referenced and described the
proposed sale of the Shares by the Seller to the Purchaser as accurately set
forth herein, and as effective as of the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4           Severability. In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.


6.5           Amendment and Waiver. Except as otherwise provided herein, any
term of this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Seller and the Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Seller.


6.6           Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be effective when delivered
personally, or sent by telex or telecopier (with receipt confirmed), provided
that a copy is mailed by registered mail, return receipt requested, or when
received by the addressee, if sent by Express Mail, Federal Express or other
express delivery service (receipt requested).


6.7           Faxes and Counterparts. This Agreement may be executed in one or
more counterparts. Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission shall be equally as effective
as delivery of an executed hard copy of the same. Any party delivering an
executed counterpart of this Agreement or any exhibit attached hereto by
facsimile transmission shall also deliver an executed hard copy of the same, but
the failure by such party to deliver such executed hard copy shall not affect
the validity, enforceability or binding nature effect of this Agreement or such
exhibit.


6.8           Titles and Subtitles. The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.








[Remainder of page left intentionally blank. Signature page follows.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above to be effective as of the Effective Date.


SELLER:
 
ATB Company


By: /s/ Judith Ritter


Its: President


Printed Name: Judith Ritter




PURCHASER:
 
Enviro-Energies Holdings, Inc.


By: /s/ James A. Rowan


Its: CEO
 
Printed Name: James A. Rowan
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Escrow Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 